THIS LETTER IS IN RESPONSE TO YOUR LETTER DATED APRIL 30, 1992, WHEREIN YOU REQUEST CLARIFICATION OF AN ADVISORY LETTER WRITTEN BY THE UNDERSIGNED ASSISTANT ATTORNEY GENERAL DATED MAY 14, 1990. THE MAY 14, 1990, LETTER WAS IN RESPONSE TO A REQUEST FROM THEN GOVERNOR HENRY BELLMON. THE QUESTION ASKED BY GOVERNOR BELLMON WAS WHETHER THE OKLAHOMA TURNPIKE AUTHORITY ("OTA") WAS OBLIGATED TO PAY RECORDING FEES, FILING FEES OR POUNDAGE ON PLEADINGS, INSTRUMENTS OR DEEDS FILED OF RECORD IN THE OFFICES OF THE COUNTY CLERKS OF THE STATE OF OKLAHOMA OR WAS OTA EXEMPT FROM PAYING SUCH FEES UNDER THE GENERAL RULE ESPOUSED IN MORRIS V. STATE, 212 P. 58 (OKLA. 1923).
THE CONCLUSION REACHED IN THE MAY 14, 1990, ADVISORY LETTER WAS EXPRESSLY LIMITED TO FEES PAYABLE BY THE OKLAHOMA TURNPIKE AUTHORITY. THE SPECIFIC STATUTES THAT WERE CONSIDERED AND DISCUSSED IN THE ADVISORY LETTER WERE ET OUT ON PAGE 1 OF THAT LETTER. THE CONCLUSION REACHED, SIMPLY STATED, WAS THAT STATE AGENCIES, INCLUDING THE OKLAHOMA TURNPIKE AUTHORITY, MAY BE REQUIRED TO PAY CERTAIN FEES WHEN PAYMENT OF SAID FEES IS EXPRESSLY MANDATED BY SPECIFIC STATUTE.
THE CASE STATE. EX REL. DEPT. OF HIGHWAYS V. MARSHAL, 530 P.2D 1023 (OKLA. 1974), REFERENCED IN YOUR LETTER WAS CITED IN THE ADVISORY LETTER TO ILLUSTRATE THAT THE OKLAHOMA SUPREME COURT HAD HELD THAT STATE AGENCIES MAY BE REQUIRED TO PAY FEES EXPRESSLY MANDATED BY STATUTE. WHEN THE ADVISORY LETTER IS READ IN ITS ENTIRETY, ESPECIALLY IN LIGHT OF THE SPECIFIC QUESTIONS ASKED BY GOVERNOR BELLMON, IT SHOULD NOT PRESENT ANY ISSUES OF CONCERN TO ODOT. FURTHER, 69 O.S. 1203 WAS NOT DISCUSSED OR CONSIDERED BECAUSE IT DIDN'T APPLY OR IMPACT ON THE SPECIFIC QUESTION ASKED BY GOVERNOR BELLMON. CLEARLY, UNDER ESTABLISHED RULES OF STATUTORY CONSTRUCTION SPECIFIC STATUTES CONTROL OVER GENERAL STATUTES. SEE SOUTHWESTERN BELL TELEPHONE CO. V. OKLAHOMA CO., 618 P.2D 915, 919 (OKLA. 1980).
THE ADVISORY LETTER IS NOT IN CONFLICT WITH ANY STATUTE OR WITH ATTORNEY GENERAL OPINION 78-280. THE PAYMENT OF POUNDAGE FEES BY ODOT IS CLEARLY ADDRESSED BY 69 O.S. S 1203 F) AND A.G. OPIN. 78-280. ANY CONFUSION WITH RESPECT TO THE PAYMENT OF POUNDAGE FEES BY ODOT SHOULD BE CLARIFIED BY REFERENCE TO THE SPECIFIC STATUTE AND THE ATTORNEY GENERAL OPINION CITED ABOVE.
(DAN M. PETERS)